internal_revenue_service number release date index number ------------------------------ ----------------------------------- ---------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b4 plr-138341-15 date date legend taxpayer trustor ------------------------------ ------------------------------- trust ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- a b c d e --------------------------- ------------------ ------------------------------ ----------------------------- -------------------------------- bank ---------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- date date date date date --------------------------- ---------------------- ------------------------ -------------------------- --------------------------- plr-138341-15 date ---------------------- state court ----------------------------------------------------------- dear -------------- this responds to the letter dated date and subsequent correspondence submitted on your behalf by your authorized representative concerning the generation-skipping_transfer gst tax consequences of the proposed modification of a_trust the facts and representations submitted are summarized as follows on date a date prior to date trustor created trust an irrevocable inter_vivos_trust for the benefit of taxpayer and taxpayer’s issue trust named as initial trustees a and b who are unrelated to taxpayer and c who is taxpayer’s mother it is represented that no additions actual or constructive have been made to trust since date paragraph of trust provides in part that if any trustee fails or ceases to act trustor or if trustor is not then living d will appoint a successor trustee if neither trustor nor d is then living bank shall become trustee in place of the trustee who failed or ceased to serve thereafter no successor trustee is to be appointed to act in the place of the next individual trustee who fails or ceases to act the remaining individual trustee may thereafter appoint a trustee to act in his or her place and may also revoke that appointment if there is no individual trustee able and willing to act bank may appoint an individual as a co-trustee if at any time there is no trustee willing and able to act one or more trustees may be appointed by or on behalf of the beneficiary or beneficiaries of at least two thirds of the current trust income paragraph of trust provides in part for discretionary distributions of the income and principal to taxpayer and taxpayer’s issue during taxpayer’s life paragraph provides that upon the death of taxpayer the trust estate will be distributed to the issue of trustor’s parents and or the spouses of such issue but if none of such issue is then living to such one or more persons and corporations all in such shares manner and proportions as taxpayer may appoint by will provided however that no such appointment may be made in favor of taxpayer taxpayer’s estate the creditors of taxpayer or the creditors of taxpayer’s estate any portion of the trust estate not effectively appointed will be distributed to taxpayer’s issue but if none of taxpayer’s issue is then living to trustor’s issue but if none of trustor’s issue is then living to taxpayer’s heirs-at-law paragraph of trust provides in part that any discretionary distribution to be made to or for the benefit of any individual who is acting as a trustee including plr-138341-15 distributions to such individual’s spouse and distributions in discharge of any legal_obligation of such individual must be made in the discretion of a trustee for whom distributions may not be made if no such trustee is then acting such distribution will not be made on date a resigned his position as co-trustee and trustor appointed e taxpayer’s sibling as successor co-trustee to serve with b and c on date bank declined to serve as successor trustee and on date b resigned his position as co-trustee it is represented that in accordance with paragraph of trust for so long as e and c continue to serve no additional co-trustee may be appointed to serve with them and furthermore no successor trustee can be appointed for or by e or c it is further represented that paragraph only authorizes a corporate trustee to appoint a co-trustee in the event that no individual trustee is then serving and only permits a sole trustee to appoint one or more successor trustees with no provision for the appointment of a co-trustee in addition in accordance with paragraph if any beneficiary of trust including taxpayer serves as a sole trustee of trust that beneficiary will be unable to make distributions to him or herself on date e in his capacity as successor co-trustee and taxpayer petitioned state court for an order approving modifications to paragraph trustee succession modifications and paragraph sec_2 and19 distribution modifications of trust on date state court approved the modifications state court’s order is contingent upon receipt of a favorable ruling from the internal_revenue_service as a result of the modifications to paragraph trustee succession modifications i each of the current co-trustees may appoint a successor at any time and may revoke the appointment with or without cause at any time until the appointment becomes effective ii once a successor trustee’s appointment becomes effective the successor trustee may appoint his or her successor only if authorized to do so in the appointment made by his or her predecessor iii the trustee or co-trustees may appoint as a co-trustee any person or entity may remove that co-trustee with or without cause and without appointing a successor and may restrict the powers of that co-trustee iv taxpayer may remove any trustee or co-trustee provided taxpayer simultaneously appoints another trustee who must be an independent_trustee as defined in the distribution modifications to succeed the removed trustee or co-trustee and v taxpayer may transfer taxpayer’s removal and appointment power as well as taxpayer’s power to transfer these powers to any one or more of trustor’s issue as a result of the modifications to paragraph sec_2 and distribution modifications i a beneficiary serving as a sole trustee may make discretionary distributions of trust income and principal subject_to a standard of health education maintenance and support to or for the beneficiary’s own benefit ii such distributions cannot be in discharge of any legal_obligation of the beneficiary iii no trustee can plr-138341-15 make a distribution in satisfaction of any legal_obligation of such trustee or in satisfaction of any legal_obligation of a person who appointed the trustee and iv a trustee or co-trustee appointed by a beneficiary cannot make distributions to the beneficiary appointing the trustee or co-trustee unless the distributions are subject_to a standard of health education maintenance and support or unless the trustee is an independent_trustee an independent_trustee means any trustee who is not trustor a descendant of trustor any beneficiary or possible distributee of trust any parent or spouse of any such person or any related_or_subordinate_party to any of such persons or entities as such terms are used in sec_672 of the code rulings requested the trustee succession modifications will not cause a beneficial_interest in trust to be shifted to a beneficiary who occupies a lower generation as defined in sec_2651 than the beneficiaries who held the interests prior to the modifications and will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust agreement accordingly trust will remain exempt from the gst tax under sec_2601 the distribution modifications will not cause a beneficial_interest in trust to be shifted to a beneficiary who occupies a lower generation as defined in sec_2651 than the beneficiaries who held the interests prior to the modifications and will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust agreement accordingly trust will remain exempt from the gst tax under sec_2601 the powers given to taxpayer under the trustee succession modifications and the distribution modifications do not result in taxpayer having a general_power_of_appointment under sec_2041 or sec_2514 law and analysis ruling sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the provisions of chapter do not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is plr-138341-15 made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst in the present case trust was irrevocable on date it is represented that no additions actual or constructive were made to trust after that date based upon the facts submitted and the representations made we conclude that neither the trustee succession modifications nor the distribution modifications will cause a beneficial_interest to be shifted to a beneficiary who occupies a generation lower than the beneficiaries who held the interests prior to the termination or extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust agreement accordingly we rule that trust will remain exempt from the gst tax under sec_2601 ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive plr-138341-15 sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_20_2041-1 provides in part that a power to consume invade or appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment sec_2514 provides that for purposes of that section the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment sec_25_2514-1 provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment sec_25_2514-1 of the gift_tax regulations provides that a power to consume invade or appropriate income or corpus or both for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is by reason of sec_2514 not a general_power_of_appointment plr-138341-15 in revrul_95_58 1995_2_cb_191 the internal_revenue_service ruled that a decedent grantor’s reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent’s gross_estate under sec_2036 or sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in the which the grantor is an executive in the present case the power of taxpayer if and when serving as a trustee of trust to make distributions to or for the benefit of taxpayer is limited by an ascertainable_standard relating to the health education support and maintenance of taxpayer in addition although taxpayer may remove and replace a trustee or co-trustee any trustee or co-trustee appointed by taxpayer pursuant to the removal and replacement power cannot be related or subordinate to taxpayer within the meaning of sec_672 based on the facts submitted and the representations made we rule that the powers given to taxpayer under the trustee succession modifications and the distribution modifications do not result in taxpayer having a general_power_of_appointment under sec_2041 or sec_2514 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-138341-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of letter copy for sec_6110 purposes cc
